Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and dependent claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the protective layer is a non-stretched resin layer.  It is not clear what the scope of a non-stretched resin layer is nor how the resin layer is made that is non-stretched versus stretched.  For purposes of examination, in the absence of a teaching in the prior art that the resin is stretched, the resin layers are considered non-stretched.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Burgin et al (US 20140050886) in view of Nomura et al (US 2013/0164528) and Pirityi (WO99/60222) and Wang (US20160207283) as evidenced by Polyamide melt temperature in Polymer Properties Database.
As to claim 1, Burgin is directed to a molded multilayer lining for heat and sound insulation.  Burgin teaches the multilayer lining has a first layer made of a blended web of polyamide matrix material in the form of power or fibers or flakes and reinforcement fibers and a second layer of an open cell foam or a heat reflecting layer or a second reinforcement layer made of a blended web of polyamide matrix material in the form of fibers or flakes or powder (ASBT).  
Burgin teaches a thermoplastic matrix of polyamide which is equated with the thermoplastic resin of the base layer [0011] and [0041].  Burgin teaches reinforcement fibers such as glass, mineral or natural fibers [0042].

Burgin teaches a heat reflective layer can be used in the surface facing the heat source.  The heat reflecting layer should be capable of reflecting infrared radiation either from a heat source or sun [0056]-[0059].  Burgin teaches the heat reflecting layer which has infrared reflective properties, is made of metal [0056].
Burgin teaches the order of the layers as shown in Fig. 2 where the layer 10 is the porous reinforcement of reinforcing fibers and thermoplastic resin (fibers, flakes or powder) equated with the base layer.  Layer 13 is the scrim layer (equated with the skin layer) and layer 12 is the infrared reflective layer.  The scrim (skin) layer is on one side of the base layer and the infrared layer is on the other side of the base layer as claimed.

    PNG
    media_image1.png
    363
    651
    media_image1.png
    Greyscale

Burgin differs and does not teach a protective layer on the infrared reflective layer.  
Nomura is directed to an interior material for a vehicle.  Nomura teaches an interior material 10 for vehicle, comprising: a base material layer 11; a first reinforcement layer 12 disposed on a surface of a vehicle interior side of the base material layer; a second reinforcement layer 13 disposed on a surface of a vehicle body side of the base material layer; a skin layer 14 disposed on a surface of the opposite 
Noruma teaches base material layer 11 is made of a semi-hard foam material such as urethane foam. The interior side fiber layer 12 and the vehicle body side fiber layer 13 are made of a fiber material such as a glass fiber mat. The interior side fiber layer 12 and the vehicle body side fiber layer 13 are reinforcement layers which reinforce the interior material for vehicle 10, and are an adhesive layer which adheres the skin layer 14 and the infrared reflective layer 15' to the side of the base material layer 11. The skin layer 14 is selected from breathable materials such as a nonwoven cloth, a woven cloth, knit [0050].
Nomura teaches an infrared reflective layer 15' is composed of an aluminum deposition film. The infrared reflective layer 15' having an infrared reflecting efficiency of 80-90%.  The infrared reflective layer 15' also has a non-breathable function, besides the function of reflecting infrared radiation [0050].
A protective layer 16 is formed on the surface of the infrared reflective layer 15’ [0049].  The protective film is laminated to cover the surface of the aluminum deposition layer 15B’ [0051].  The protective film is a transparent material that will not decrease the infrared reflecting efficiency of the infrared reflective layer 15’.  The protective layer can be a polyester based resin [0052]. The infrared reflective material can have pin halls 

    PNG
    media_image2.png
    497
    542
    media_image2.png
    Greyscale

Nomura teaches an infared reflecting layer that is aluminum and a metal as claimed.  Nomura teaches a protective film that is polyester.  Nomura differs and fails to teach the protective film is a polyamide.
Pirityi is directed to a heat reflecting foil. Pirityi teaches a heat reflecting foil which serves as a heat reflecting layer and a protective layer covering that.  The heat reflecting aluminum layer (2) formed by vapor deposition and there are plastic layers 1 and 3 positioned as protective layers.  The plastic protective layers can be polyester or polyamide.  The plastic layers are applied with a heat technology procedure (pages 4 and 5). Pirityi does not teach the films are stretched and therefore presumed the films meets the limitation of non-stretched.  
Pirityi differs and does not teach the melting point of the polyamide protective film.   Polyamide inherently has a melting point above 200C as evidenced by polymer properties database and cited in this office action.
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the polyester protective layer of Noruma for polyamide protective layer motivated by Pirityi which teaches the protective covers can be polyester or polyamide and obvious substitutes.
Burgin in view of Nomura and Pirityi differ and do not explicitly teach a base material of a polyolefin.  Burgin teaches the temperatures of thermoplastic polymers used as matrix fiber can include polypropylene, however Burgin does not use the polypropylene fiber in the invention.  
Wang is directed to composite articles including films for use as headliners.  Wang teaches the composite articles include a core layer and a film layer.  The core layer can be a blend of glass fibers and a thermoplastic material to produce a light weight reinforced thermoplastic composite [0095]-[0096].  The polymer fibers such as polypropylene or polyamide as well as several other polymer types [0089].  Wang teaches the light weight composite provides improved mechanical properties and a lower basis weight [0094]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ substitute the polyamide for a polyolefin fiber in the headliner motivated to produce a light weight thermoplastic composite.  Wang teaches the polyolefin fibers are obvious substitutes for the polyamide fibers.
As to claim 8, Burgin teaches glass fibers in the base layers [0029].  Nomura also teaches glass fibers in the base [0050].
	As to claim 9, Burgin teaches the heat reflecting layer is 20 to 150 micron which is greater than the claimed 0.005 to 0.2 micron.  Burgin does not teach a protective layer.
	Nomura teaches the thickness of the infrared reflecting layer is applied by deposition and is 0.03 to 0.09 micron [0050] which is within the claimed range.  The infrared reflective layer also is non-breathable. 
	Pirityi teaches the thickness of the aluminum layer is 0.2 nm to 80 micron (page 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a thin vapor deposited metal layer motivated to produce a lighter weight and non-breathable laminate.
	As to claim 10, Burgin teaches the heat reflecting, infrared reflecting layer can be aluminum [0036].  Nomura also teaches the infrared reflecting layer is aluminum [0055].
	As to claim 11, Burgin teaches the thickness of the base fibrous layer is 0.1 to 1 mm [0072] which overlaps the claimed range of 1mm to 15 mm. 
	Noruma teaches a thin base layer outside of the claimed range.
	Pirityi teaches the base felt layer is 0.2 mm to 50 cm which overlaps the claimed range.
.

Response to Arguments
Applicant’s amendments and arguments, with respect to the 35 USC 103 rejection over Burgin and Noruma have been fully considered and are persuasive.  The 35 USC 103 rejection over Burgin and Noruma of claims 1 and 3 has been withdrawn. As claims 2 and 3 are cancelled and incorporated into claim 1 with additional new limitations, new grounds of rejection is presented.
Applicant requests indication of priority and it is noted in this office action.
Applicant argues that Burgin and Noruma fail to teach or suggest the protection layer is polyamide.  Additional reference to Pirityi is provided which teaches protective layers can be either polyester (Noruma) or polyamide as claimed.  
Applicant argues that Burgin fails to teach or suggest the protection layer.  Noruma and Pirityi is relied upon for teaching the feature of a protection layer is known in the art to protect a metalized infrared heat reflecting layer.  
Applicant argues that the instant invention requires a non-stretched film and Noruma’s protective film is not non-stretched.  Applicant notes that when the film is stretched, the headliner can be defective.  
In response, the term “non-stretched” is indefinite and it is not clear how the headliner is defective for a non-stretched film.  It is not clear what specific processes 
Applicant’s arguments with respect to Holtrop are persuasive.  Holtrop does not teach the headliner is a blend with glass fibers and new reference to Wang is presented for teaching polyolefin fibers blended with glass fibers in a headliner core.
Applicant argues that Nomura teaches the interior side fiber layer are glass, but these layers do not contain thermoplastic resin.  In response, Applicant’s arguments are not commensurate with claim 1.  Burgin and new reference Wang both teaches blends of thermoplastic and glass fibers and therefore it would have been obvious to employ 
The rejection is revised per the amendments and maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Bahukudumbi US 20110045724 A1.
			Michael US 20030124271 A1

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JENNIFER A STEELE/Primary Examiner, Art Unit 1796